Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 10/07/2020 have been fully considered.  New prior art has been used to address these arguments.
Please see the rejection below for further details.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interference fit and gap in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The disclosure is objected to because of the following informalities: the specification does not provide numeral references for the interference fit and the gap.  
Appropriate correction is required.
Claim Objections
Claim 23 is objected to because of the following informalities:  Line 11 reads “at at least”.  The second “at” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15, 20, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, Lines 1-3 reads “positioning washers, springs, or clamps within or adjacent to plug stem base to provide cushioning and separation between the plug stem base and the plug head”.  This claim is contrary to independent claim 1, line 20 which says “placing the plug stem base in direct contact with the plug head”.  It is impossible to have these two conditions exist at the same time.
Claims 20 and 22 are both dependent from claim 18 which has been cancelled.  In order to expedite prosecution, it will be assumed that these claims depend from claim 17.
The term "proximate" in claim 23 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5, 10, 14, 16, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blessing (USPN 310870) in view of Sabatier et al. (USPN 5011196).
Regarding Claim 1, Blessing discloses a method of replacing or attaching a plug head to a plug stem comprising: providing a valve plug having a plug stem (A), a plug stem base (a), and a plug head (B), the plug head (B) and the plug stem base (a) each having a diameter greater than a diameter of a major portion of the plug stem (A), providing a fastening mechanism (C) or fastening the plug stem base (a) to the plug head (B), but does not disclose the plug stem base having a first beveled edge, the plug head having a second beveled edge; the fastening mechanism comprising: at least two retainer clamps that surround and provide an interference fit between the first beveled edge of the plug stem base and the second beveled edge of the plug head; and an interconnecting mechanism joining the at least two retainer clamps on at least one end of the at least two retainer clamps, wherein the at least two retainer clamps and the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps and an adjacent retainer clamp of the at least two retainer clamps to which the first retainer clamp is joined, the at least one gap sized and configured to provide access to the interconnecting mechanism extending between the first retainer clamp and the adjacent retainer clamp; placing the plug stem base in direct contact with the plug head; coupling the fastening mechanism around the plug stem base and the plug head while the plug stem base remains in direct contact with the plug head; and 3Serial No. 16/695,140tightening the fastening mechanism against the first beveled edge of the plug stem base and the second beveled edge of the plug head 
Sabatier et al. teaches two elements (1a/1b) having beveled edges in order to provide a fluid-tight connection (Col. 5, Lines 4-15).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the plug stem base and the plug head of Blessing with a beveled edge as taught by Sabatier et al. in order to provide a fluid-tight connection.
Per the Blessing/Sabatier et al. combination the surfaces of the plug stem base and the plug head that engaged element C of Blessing are replaced by inclined surfaces, 10a-v and 10b-v of Sabatier et al.
The Blessing/Sabatier et al. combination teaches the plug stem base (Blessing, a) having a first beveled edge (Sabatier et al., 10a-v), the plug head (Blessing, B) having a second beveled edge (Sabatier et al., 10b-v). 
Sabatier et al. teaches the fastening mechanism comprising: at least two retainer clamps (40s/40i) in order to ensure fluid-sealing without the need for a gasket, as well as decrease production costs by not having female and male components (Col. 1, Lines 39-50).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the fastening mechanism of Blessing with a fastening mechanism as taught by Sabatier et al. 
Per the Blessing/Sabatier et al. combination the fastening mechanism, C, of Blessing is replaced by fastening mechanism, 4-v of Sabatier et al.
The Blessing/Sabatier et al. combination teaches the fastening mechanism comprising: at least two retainer clamps (Sabatier et al., 40s/40i) that surround and provide an interference fit (Sabatier et al., Fig. 5) between the first beveled edge (Sabatier et al., 10a-v) of the plug stem base (Blessing, a) and the second beveled edge (Sabatier et al., 10b-v) of the plug head (Blessing, B); and an interconnecting mechanism (Sabatier et al., Col.4, Lines 29-40, where screw bolts are used) joining the at least two retainer clamps on at least one end of the at least two retainer clamps, wherein the at least two retainer clamps and the interconnecting mechanism are configured to form at least one gap (Sabatier et al., Fig. 5, where the gap is the space between the two sides of the retainer clamps) between a first retainer clamp of the at least two retainer clamps and an adjacent retainer clamp of the at least two retainer clamps to which the first retainer clamp is joined (Sabatier et al., Fig. 5), the at least one gap sized and configured to provide access to the interconnecting mechanism extending between the first retainer clamp and the adjacent retainer clamp (Sabatier et al., Fig. 5); placing the plug stem base in direct contact with the plug head; coupling the fastening mechanism around the plug stem base and the plug head while the plug stem base remains in direct contact with the plug head (Blessing, Fig. 2); and 3Serial No. 16/695,140tightening the fastening mechanism against the first beveled edge of the plug stem base and the second beveled edge of the plug head to provide an interference fit between the plug stem base and the plug head with the plug stem base in direct contact with the plug head.  
Regarding Claim 2, the Blessing/Sabatier et al. combination teaches selecting the fastening mechanism to comprise a sacrificial interconnecting mechanism adapted for destructive removal to release the plug head from the plug stem base (Sabatier et al., Col.4, Lines 29-40, where screw bolts are used and where Applicant identifies these sacrificial means as being a bolt.  Additionally, there is no indication that the screw bolts in Sabatier et al. will be reused and there is no teaching away, e.g. an explicit reason as to the reuse of the screw bolts).  
Regarding Claim 3, the Blessing/Sabatier et al. combination teaches further comprising selecting the sacrificial interconnecting mechanism to comprise bolts.  
Regarding Claims 5 and 25, the Blessing/Sabatier et al. combination teaches further comprising enabling the plug head (Blessing, B) to move side to side to allow the plug head to find a natural center after securing the plug head with the fastening mechanism (Sabatier et al., 40s/40i), Blessing, page 1, lines 81-87.  
Regarding Claim 10. the Blessing/Sabatier et al. combination teaches the fastening mechanism provides shock absorbing capabilities to the plug head (where virtually all materials have the capability of absorbing some shock).
Regarding Claim 14, Blessing discloses selecting the plug stem base (a) to have a smaller diameter than the diameter of the plug head (B), as seen in figure 2.  
Regarding Claim 16, the Blessing/Sabatier et al. combination teaches spacing each of the at least two retainer clamps apart from one another with the interconnecting mechanism (Sabatier et al., Fig. 5).  
Regarding Claim 23, Blessing discloses a method of replacing or attaching a plug head to a plug stem comprising: positioning a plug stem base (a) of a valve plug 
Sabatier et al. teaches the fastening mechanism comprising: at least two retainer clamps (40s/40i) in order to ensure fluid-sealing without the need for a gasket, as well as decrease production costs by not having female and male components (Col. 1, Lines 39-50).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the fastening mechanism of Blessing with a fastening mechanism as taught by Sabatier et al. in order to ensure fluid-sealing without the need for a gasket, as well as decrease production costs by not having female and male components.
Per the Blessing/Sabatier et al. combination the fastening mechanism, C, of Blessing is replaced by fastening mechanism, 4-v of Sabatier et al.
The Blessing/Sabatier et al. combination teaches positioning at least two clamp sections of a coupling element around an enlarged portion of the plug head (Blessing, .  
Claims 4, 6-9, 17, 20 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blessing (USPN 310870) in view of Sabatier et al. (USPN 5011196), in further view of Rocheleau (USPN 2027120).
Regarding Claim 4, the Blessing/Sabatier et al. combination does not explicitly teach destructively cutting the sacrificial interconnecting mechanism.  
Rocheleau teaches destructively cutting the sacrificial interconnecting mechanism (Pg. 1, 1st Col., Lines 30-32) in order to sever the connection in an event the st Col., Lines 3-20).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the sacrificial interconnecting mechanism of the Blessing/Sabatier et al. combination with a sacrificial interconnecting mechanism as taught by Rocheleau in order to sever the connection in an event the sacrificial interconnecting mechanism has been compromised by any type of wear which prevents separation of the two retainer clamps.
Regarding Claim 6, the Blessing/Sabatier et al./ Rocheleau combination teaches further comprising removing the plug head (Blessing, B) by cutting the fastening mechanism that (Sabatier et al., 40s/40i) is made of a sacrificial material (Rocheleau, Pg. 2. 1st Col., Lines 3-20) from the plug stem base (Blessing, a) and replacing the fastening mechanism with another fastening mechanism (where if the bolt is severed, it must be replaced in order to reassemble the plug head and the plug stem base).  
Regarding Claim 7, the Blessing/Sabatier et al./ Rocheleau combination teaches further comprising securing the at least two retainer clamps (Sabatier et al., 40s/40i) with sacrificial bolts configured for removal from the fastening mechanism and from the plug stem base and replacement with another set of sacrificial bolts (Rocheleau, Pg. 2. 1st Col., Lines 3-20).  
Regarding Claim 8
Regarding Claim 9, the Blessing/Sabatier et al./ Rocheleau combination teaches holding the at least two retainer clamps in place with screws.  
Regarding Claim 17, the structural limitation of the apparatus described in the method is recited in Claims 1, 4 and 6-9.  Accordingly the method steps recited in claim 17 are necessarily those performed when making and/or using the device of the Blessing/Sabatier et al./ Rocheleau combination.
Regarding Claims 20 and 24, the structural limitation of the apparatus described in the method is recited in Claim 4.  Accordingly the method steps recited in claim 20 are necessarily those performed when making and/or using the device of the Blessing/Sabatier et al./ Rocheleau combination.
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blessing (USPN 310870) in view of Sabatier et al. (USPN 5011196), in further view of O’Hara (USPN 8146883 B2).
Regarding Claim 11, the Blessing/Sabatier et al. combination does not teach the plug stem to comprise at least one of titanium, zirconium, niobium, alloy steels, carbon steels, iron-based superalloys, stainless steels, nickel, nickel-based superalloys, copper-based alloys, cobalt alloys, cobalt-based superalloys, aluminum, magnesium alloys, tantalum, or an alloy.
O’Hara teaches the plug stem comprises stainless steel (Col. 2, Lines 41-56) in order to use a material suitable for that particular process (Col. 1, Lines 42-49).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the plug stem material of the Blessing/Sabatier  with a plug stem material as taught by O’Hara in order to use a material suitable for that particular process.
Regarding Claim 12, the Blessing/Sabatier et al./ O’Hara combination teaches further comprising selecting the plug head to comprise at least one of silicon carbide, silicon nitride, aluminum oxide, zirconium oxide, tungsten carbide, whisker-reinforced blends of ceramics, two- phase ceramics, or cermets (O’Hara, Col. 2, Lines 41-56, where the plug head may be made of “valve member 40 is made of a metallic or non-metallic material such as, for example, a ceramic”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use either one of the materials “silicon carbide, silicon nitride, aluminum oxide, zirconium oxide, tungsten carbide, whisker-reinforced blends of ceramics, two-phase ceramics, and cermets” with the invention of Blessing/Sabatier et al./ O’Hara, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP §2144.07.  Here, O’Hara discloses the valve member may be made of any metal or non-metal material. This includes the aforementioned materials.
Regarding Claim 13, the Blessing/Sabatier et al./ O’Hara combination does not explicitly teach selecting the fastening mechanism to comprise at least one of titanium, zirconium, niobium, alloy steels, carbon steels, iron-based superalloys, stainless steels, nickel, nickel-based superalloys, copper-based alloys, cobalt alloys, cobalt-based superalloys, aluminum, magnesium alloys, tantalum, or an alloy.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use either one of the materials “titanium, zirconium, .
Claims 17 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hara (USPN 8146883 B2) in view of Sabatier et al. (USPN 5011196), in further view of Rocheleau (USPN 2027120).

    PNG
    media_image1.png
    479
    512
    media_image1.png
    Greyscale

Figure 1 - O'Hara Annotated Fig. 6
Regarding Claim 17, O’Hara discloses a method of replacing or attaching a plug head to a plug stem comprising: providing a valve plug having a plug stem (420), a plug stem base (O’Hara Annotated Fig. 6), and a plug head (440), but does not disclose at least two clamp sections,  the plug head and the plug stem base each having a diameter greater than a diameter of a major portion of the plug stem, the plug stem base having a first beveled edge, the plug head having a second beveled edge, the at least two clamp sections surrounding and providing an interference fit between the first 
Sabatier et al. teaches two elements (1a/1b) having beveled edges in order to provide a fluid-tight connection (Col. 5, Lines 4-15).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the plug stem base and the plug head of O’Hara with a beveled edge as taught by Sabatier et al. in order to provide a fluid-tight connection.
Per the O’Hara /Sabatier et al. combination the surfaces of the plug stem base and the plug head that engaged element 70 of O’Hara are replaced by inclined surfaces, 10a-v and 10b-v of Sabatier et al.
Sabatier et al. teaches the fastening mechanism comprising: at least two retainer clamps (40s/40i) in order to ensure fluid-sealing without the need for a gasket, as well as decrease production costs by not having female and male components (Col. 1, Lines 39-50).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the fastening mechanism of O’Hara with a fastening mechanism as taught by Sabatier et al. in order to ensure fluid-sealing without 
Per the O’Hara /Sabatier et al. combination the fastening mechanism, 70, of O’Hara is replaced by fastening mechanism, 4-v of Sabatier et al.
The O’Hara /Sabatier et al. combination teaches at least two clamp sections (Sabatier et al., 40s/40i), the plug head (O’Hara, 440) and the plug stem base (O’Hara Annotated Fig. 6) each having a diameter greater than a diameter of a major portion of the plug stem (O’Hara, 420), the plug stem base (O’Hara Annotated Fig. 6) having a first beveled edge (Sabatier et al., 10a-v), the plug head (O’Hara, 440) having a second beveled edge (Sabatier et al., 10b-v), the at least two clamp sections (Sabatier et al., 40s/40i) surrounding and providing an interference fit between the first beveled edge of the plug stem base and the second beveled edge of the plug head. 
Rocheleau teaches destructively cutting the sacrificial interconnecting mechanism (Pg. 1, 1st Col., Lines 30-32) in order to sever the connection in an event the sacrificial interconnecting mechanism has been compromised by any type of wear which prevents separation of the two retainer clamps (Pg. 2. 1st Col., Lines 3-20).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the sacrificial interconnecting mechanism of the O’Hara /Sabatier et al. combination 
The O’Hara /Sabatier et al./ Rocheleau combination teaches at least two clamp sections (Sabatier et al., 40s/40i) joined together with and spaced apart by a sacrificial interconnecting element (Rocheleau, Pg. 1, 1st Col., Lines 30-32) with a gap (Sabatier et al., Fig. 5, where the gap is the space between the two sides of the retainer clamps) defined between the at least two clamp sections (Sabatier et al., Fig. 5), the sacrificial interconnecting element extending through the gap (Sabatier et al., Fig. 5); destructively removing the sacrificial interconnecting element (Rocheleau, Pg. 1, 1st Col., Lines 30-32) from the plug stem base (O’Hara Annotated Fig. 6) and the plug head (O’Hara, 440) by cutting the sacrificial interconnecting element extending through the gap; and replacing the sacrificial interconnecting element with another sacrificial interconnecting element (where if the bolt is severed, it must be replaced in order to reassemble the plug head and the plug stem base).
Regarding Claim 22, O’Hara discloses positioning at least one of springs (30) adjacent to plug stem base (O’Hara Annotated Fig. 6) to provide cushioning and separation between the plug stem base (O’Hara Annotated Fig. 6) and the plug head (440).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753